third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b01 fjfisher postf-138040-08 uilc date date to associate area_counsel large and mid-size business internal_revenue_service --------------------------------- from faith p colson senior counsel branch office of the associate chief_counsel passthroughs special industries cc psi b01 subject application of sec_731 and sec_752 this memorandum responds to your request for assistance dated date concerning several examinations pending in the large_and_mid-size_business_division hereinafter lmsb regarding the application of sec_731 and sec_752 of the code in accordance with sec_6110 this chief_counsel_advice may not be used or cited as precedent issue whether under sec_731 a limited_partner must recognize gain in the case of a distribution by a partnership to the limited partners under the circumstances described below conclusion under sec_731 a limited_partner must recognize gain in the case of a distribution by a partnership to the limited_partner under the circumstances described postf-138040-08 below to the extent that the distribution to them by partnership exceeds their respective adjusted bases in their partnership interests immediately before the distribution facts there are several examinations pending that involve the following fact pattern partnership is a domestic limited_partnership partnership has three partners gp its general_partner has a interest and lp1 and lp2 its limited partners have a and a interest in partnership respectively lp1 is a wholly-owned domestic subsidiary of a foreign_corporation xyz inc gp is a wholly-owned domestic subsidiary of lp1 lp2 is a domestic_partnership which has two partners each of which own sec_50 percent of the profits and capital interests of lp2 and each of which is a wholly-owned domestic subsidiary of a different wholly-owned domestic subsidiary of xyz inc each of the three partners of partnership contributed capital to partnership in proportion to their interest in partnership xyz inc lent to partnership on a recourse basis an amount equal to or greater than the amount contributed to partnership by its partners the same day partnership distributed a percentage of the proceeds of the loan to gp lp1 and lp2 in proportion to each partners’ interest in the partnership the law of the state in which partnership was formed provides that in general a limited_partner is not liable for obligations of a limited_partnership to third parties however if a limited_partner knowingly receives a distribution which at the time of the distribution causes the liabilities of a limited_partnership to exceed the fair_market_value of the assets of the limited_partnership the limited_partner will be liable to the limited_partnership for the amount of the distribution the limited partner’s obligation to the partnership expires upon the expiration of three years from the date of the distribution law and analysis sec_722 provides that the basis of an interest in a partnership acquired by a contribution of property including money to the partnership shall be the amount of such money and the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized to the contributing_partner at such time sec_731 provides that in the case of a distribution by a partnership to a partner gain shall not be recognized to such partner except to the extent that any money distributed exceeds the adjusted_basis of such partner's_interest_in_the_partnership immediately before the distribution sec_752 provides that any increase in a partner's share of the liabilities of a partnership or any increase in a partner's individual liabilities by reason of the postf-138040-08 assumption by such partner of partnership liabilities shall be considered as a contribution of money by such partner to the partnership sec_1_752-1 of the income_tax regulations provides that a partnership_liability is a recourse_liability to the extent that any partner or related_person bears the economic risk of loss for that liability under sec_1_752-2 sec_1_752-2 provides that a partner’s share of a recourse_liability equals the portion of that liability if any for which the partner or related_person bears the economic risk of loss sec_1_752-2 provides that except as otherwise provided in sec_1_752-2 a partner bears the economic risk of loss for a partnership_liability to the extent that if the partnership constructively liquidated the partner or related_person would be obligated to make a payment to any person or a contribution to the partnership because that liability becomes due and payable and the partner or related_person would not be entitled to reimbursement from another partner or person that is a related_person to another partner sec_1_752-2 provides that for purposes of determining the extent to which a partner or related_person has a payment obligation and the economic risk of loss it is assumed that all partners and related_persons who have obligations to make payments actually perform those obligations irrespective of their actual net_worth unless the facts and circumstances indicate a plan to circumvent or avoid the obligation sec_1_752-2 provides that an obligation of a partner or related_person to make a payment may be disregarded or treated as an obligation of another person for purposes of sec_1_752-2 if facts and circumstances indicate that a principal purpose of the arrangement between the parties is to eliminate the partner's economic risk of loss with respect to that obligation or create the appearance of the partner or related_person bearing the economic risk of loss when in fact the substance of the arrangement is otherwise circumstances with respect to which a payment obligation may be disregarded include but are not limited to the situations described in sec_1_752-2 and sec_1_752-2 sec_1_752-2 provides that an obligation of a partner to make a payment is not recognized if the facts and circumstances evidence a plan to circumvent or avoid the obligation sec_707 of the code provides that if a partner engages in a transaction with a partnership other than in his capacity as a member of such partnership the transaction will generally be considered as occurring between the partnership and one who is not a partner under sec_1_707-1 of the regulations a loan of money by the partnership to the partner is considered to be such a transaction however a transfer of money by the partnership to the partner as a distribution is not considered as a postf-138040-08 transaction which the partner enters into in a capacity other than as a partner sec_1_731-1 of the regulations provides that the receipt of money by a partner from the partnership under an obligation to repay the money is a loan rather than a distribution for purposes of sec_707 of the code and the regulations thereunder however a loan by a partnership to a partner is considered to have been made only where the partner is under an unconditional and legally enforceable obligation to repay a sum certain at a determinable date revrul_73_301 1973_2_cb_215 given that the xyz inc loan to partnership is a recourse loan immediately prior to the distribution only gp bore the economic risk of loss for the loan thus immediately prior to the distribution the extension of the loan to partnership increased gp’s share of partnership liabilities in an amount equal to the entire amount of the loan for purposes of determining gp’s basis in its partnership_interest in partnership the increase in gp’s share of partnership liabilities was treated as a contribution of money by gp to partnership equal to the entire amount of the loan as a result gp’s basis in its partnership_interest in partnership was increased by an amount equal to the amount of the loan correspondingly lp1 and lp2 received no increase in the bases of their partnership interests in partnership upon the distribution of a percentage of the loan proceeds by partnership to its partners lp1 and lp2 each recognized gain to the extent that the amount of the distribution received by each of them exceeded the adjusted_basis of each partner’s interest in the partnership immediately before the distribution we understand that lp1 and lp2 may argue that even if the distributions otherwise exceed their respective adjusted bases they do not recognize gain on the distributions made to them because under state law they may at some time be obligated to return the distributions we do not agree although under some circumstances a distribution by a partnership to a partner will be treated as a loan rather than a distribution under sec_1_731-1 those circumstances are not present in the instant case additionally we understand that lp1 and lp2 argue that they can use the anti- abuse rules of sec_1_752-2 and sec_1_752-2 as well as sec_1_752-2 to recharacterize the transaction to increase lp1 and lp2’s bases in their partnership interests prior to the distribution by the amount of the distribution we do not agree as noted above we do not agree that prior to the distribution lp1 and lp2 bear any economic risk of loss with respect to the xyz loan further gp lp1 and lp2 may not utilize sec_1_752-2 or sec_1_752-2 to undo the form of the transaction chosen by the parties although the service and the courts may pierce the form of a transaction and tax it according to its substance the supreme court has long recognized the principle that a taxpayer may not disavow the form chosen for its transaction see for example 308_us_473 and 293_us_465 postf-138040-08 based on the foregoing we conclude that lp1 and lp2 recognize gain to the extent that the distribution to them by partnership exceeds their respective adjusted bases in their partnership interests additionally we note that you have requested that we focus our assistance on the application of sec_731 and sec_752 to the distribution made by partnership to lp1 and lp2 under the facts described hence no opinion is expressed concerning the federal tax consequences of other aspects of the facts described or the tax consequences of the facts described under any other provision of the code please call frank j fisher of this office at if you have any further questions
